Citation Nr: 0218213	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  99-23 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1. Entitlement to an increased rating for chondromalacia of 
the patella, left knee, currently rated as 10 percent 
disabling.

2. Entitlement to service connection for pseudofolliculitis 
barbae.

3. Entitlement to service connection for a bilateral eye 
disorder.

4. Entitlement to service connection for the residuals of a 
fracture of the right little finger.

5. Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a low back disorder.

(The issues of entitlement to service connection for a 
right and left shoulder disability, a neck disability, 
bilateral hammertoes and bunions, and a bilateral foot 
rash will be the subjects of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1984 to 
January 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama that denied the veteran's claim of entitlement to 
service connection for pseudofolliculitis barbae, a 
bilateral eye disorder, and a fracture of the right little 
finger, which found that new and material evidence had not 
been submitted sufficient to reopen a claim of entitlement 
to service connection for a low back disorder, and which 
continued the veteran's evaluation for chondromalacia of 
the left knee at a 10 percent evaluation, an evaluation 
the veteran continues to disagree with. 

The Board notes that the veteran's claim for service 
connection for a right knee disability as secondary to the 
veteran's service connected left knee disability was 
initially denied by a rating decision dated October 1998; 
however, as service connection was granted for this 
disability during the pendency of this appeal, by a July 
2002 rating decision, this claim is no longer before the 
Board.

The Board is undertaking additional development on the 
issues of entitlement to service connection for a right 
and left shoulder disability, a neck disability, bilateral 
hammertoes and bunions, and a bilateral foot rash, 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  38 C.F.R. § 20.903.  After giving the notice and 
reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue.


FINDINGS OF FACT

1. The veteran's chondromalacia of the patella, left knee, 
is currently manifested by slight pain and minimal 
limitation of motion of the left knee, but no more.

2. The veteran was first diagnosed with pseudofolliculitis 
barbae in service, and currently has pseudofolliculitis.

3. The veteran was not diagnosed with any eye disorder in 
service, and does not currently have any eye disorder.

4. The veteran's right little finger was fractured in 
service.

5. In a decision dated June 1987, the Board denied the 
appellant's claim for service connection for a low back 
disability, on the basis that the evidence of record 
showed that the veteran's back disability was related 
principally to the veteran's height and body structure, 
was found to pre exist service, and was not found to be 
aggravated by service.  It was held to be a congenital 
defect that was not subject to service connection.

6. The appellant was notified of this action, and the Board 
decision is final.

7. The evidence added to the record since the June 1987 
Board decision is either not relevant to the issue of 
the appellant's low back disability, or duplicative of 
evidence already received; and does not bear directly 
and substantially upon the specific matter of whether a 
back disability was either incurred in or aggravated by 
service; and, when considered alone or together with all 
of the evidence, both old and new, it has no significant 
effect upon the facts previously considered.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for 
chondromalacia patella of the left knee are not met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991& Supp. 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 
(2002).

2. Pseudofolliculitis barbae was incurred in service.  38 
U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 3.303 (2002).

3. A bilateral eye disorder was neither incurred in nor 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).

4. The residuals of a fracture of the right little finger 
were incurred in service.  38 U.S.C.A. §§ 1131, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 
(2002).

5. The evidence received since the June 1987 Board 
decision, which was the last final decision on any 
basis, is not new and material.  38 U.S.C.A. §§  5108, 
7104 (West 1991); 38 C.F.R. § 3.156(a), 20.1105 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim 
but is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103A, 5107(a) (West Supp. 2001); 38 C.F.R. §§ 3.102, 
3.159(c)-(d)) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).

As to the veteran's request to reopen his claim of 
entitlement to service connection for a low back 
disability, however, the regulations create an exception 
to the applicability rule with respect to VA assistance in 
cases of claims to reopen a finally decided claim.  66 
Fed. Reg. 45,620 (Aug. 29, 2001).  In effect, this 
exception applies to any claim to reopen a finally 
adjudicated claim received on or after August 29, 2001.  
Id.  In addition, the amended regulatory provisions of 
38 C.F.R. § 3.156(a) redefine the term "material evidence" 
and incorporate an evidentiary prerequisite of 
establishing "a reasonable possibility of substantiating 
the claim," for the purpose of reopening a claim.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156(a)).  The Secretary specifically provided that the 
amendment to section 3.156(a) would be applicable to any 
claim to reopen a finally decided claim received on or 
after August 29, 2001, thereby creating another exception 
to the applicability rule.  Id.  Inasmuch as the 
appellant's request to reopen his claim for service 
connection for a back disability was made in March 1994, 
which is well in advance of August 29, 2001, the 
implementing and amended regulations, as noted above, do 
not apply for the purpose of determining whether the 
appellant in this case has submitted new and material 
evidence sufficient to reopen that claim.  Id; cf. Karnas 
v. Derwinski, supra.

That notwithstanding, the regulatory provisions, as 
promulgated by the Secretary to implement the VCAA, do not 
otherwise create an exception to the November 9, 2000, 
effective date, with respect to VA notification in cases 
of claims to reopen a finally decided claim.  66 Fed. Reg. 
45,620.  Hence, it is well to observe that the VCAA and 
its implementing regulations include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, which does apply 
to the request to reopen his claim of service connection 
for a low back disability.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).

The record reflects that the veteran and his 
representative were provided with a copy of the appealed 
October 1998 rating action, and were provided a Statement 
of the Case dated October 1999, and a Supplemental 
Statements of the Case dated July 2002, as well as a Board 
Remand dated March 2001.  The provisions of the statement 
of the case that discussed "well grounded" claims have 
been superseded by the VCAA.  Otherwise, these documents 
provided notification of the information and medical 
evidence necessary to substantiate this claim.  The RO 
sent the veteran a letter in April 2001, explaining the 
veteran's rights under the VCAA.  The RO has also made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  The veteran has been afforded 
an examination during the course of this claim, dated May 
2001.  Thus, under the circumstances in this case, VA has 
satisfied its duties to notify and assist the veteran, and 
adjudication of this appeal poses no risk of prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  There is no indication that there 
is additional evidence that should or could be obtained 
prior to adjudicating this claim.  Thus, even without 
specific notice as to which party will get which evidence, 
as all the evidence has been obtained, the Board can 
proceed.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).



Service connection for pseudofolliculitis barbae, a 
bilateral eye disability, and a fracture of the right 
little finger.

The veteran's service medical records, other than 
described below, are negative for any complaints of, or 
treatment for, any eye disability.  The veteran's entrance 
examination, dated February 1984, did note that the 
veteran had defective near and distant vision upon entry 
into the service, and had suffered an injury to his left 
eye prior to entry into service.  It was noted that he had 
esotropia of the left eye secondary to an injury.  Left 
eye vision was subject to some correction.  The right eye 
was 20/20.  The defect was not considered disabling.  
There is no indication that there was injury to the eye 
during service.

Records from May 1984 to August 1984 indicate that the 
veteran had pseudofolliculitis barbae during that time, 
for which he was prescribed medication, and placed on a 
shaving profile.  A June 1985 X-ray report of an X-ray 
taken of the veteran's right little finger found palmar 
subluxation at the distal interphalangeal joint with a 
separated fracture fragment on the dorsal medial base of 
the distal phalanx.

The veteran received a VA examination in May 2001.  The 
report of that examination indicates, in relevant part, 
that the veteran gave a history of having fractured the 
right little finger in 1985, and presently complained of 
deformity and pain of the finger.  The veteran also gave a 
history of having stayed on having profile in the military 
for pseudofolliculitis barbae.  He noted that he does not 
shave himself, but reportedly goes to a barber.  The 
veteran also reported that some paint accidentally got 
into his eyes in service, which caused them to be blurred 
for a while, but reportedly this cleared up.  He did not 
use glasses, and denied having any visual difficulties.

Upon examination, mild pseudofolliculitis barbae on the 
chin was noted.  As to the veteran's eyes, extraocular 
motion was unremarkable.  Pupils were equal, round, and 
reactive to light.  Examination of the right had revealed 
a deformity of the right little finger at the distal 
interphalangeal joint, also swelling and tenderness at the 
proximal interphalangeal joint of the right little finger 
is noted, otherwise examination of the right hand was 
normal, with a good grip and strength in the right hand.  
The veteran was diagnosed with flexion deformity of the 
right little finger as described with mild functional loss 
due to pain.  X-rays of the veteran's right little finger 
showed a deformity of the interphalangeal joints of the 5th 
digit.  In an addendum to the veteran's examination 
report, also dated May 2001, the examiner noted that the 
veteran now has a diagnosis of pseudofolliculitis barbae 
which is mild, and as noted is related to the military.

Service connection may be granted for a disability 
resulting from a disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, 
shows that the veteran had a chronic condition in service 
or during an applicable presumption period and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under The United 
States Court of Appeals for Veterans Claims' (the Court) 
case law, lay observation is competent.  Savage v. Gober, 
10 Vet. App. 488, 498 (1997).  In addition, if a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 
3.303(b).

The Board must assess the credibility and weight of all 
the evidence, including the medical evidence, to determine 
its probative value, accounting for evidence which it 
finds to be persuasive or unpersuasive, and providing 
reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 
(1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same 
probative value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence 
is against a claim, in which case, the claim is denied.  
Gilbert.

Taking into account all relevant evidence, the Board finds 
that service connection is warranted for 
pseudofolliculitis barbae.  In this regard, the Board 
finds the evidence which indicates that the veteran has 
pseudofolliculitis barbae in service, the evidence that 
the veteran currently suffers from pseudofolliculitis 
barbae, and the statement of the May 2001 VA examiner, who 
indicated that the veteran's pseudofolliculitis barbae was 
related to service, to be sufficient evidence, resolving 
all doubt in favor of the veteran, to find that the 
veteran's pseudofolliculitis barbae originated in service.

Further, the Board also finds that service connection is 
warranted for the residuals of a fracture of the right 
little finger.  In this regard, the Board notes that the 
veteran's service medical records clearly contain a record 
of an June 1985 X-ray report which indicates that the 
veteran at that time suffered from a fracture of the right 
little finger.  Although there is no other service medical 
record indicating treatment for this fracture, the Board 
finds this service medical record, again resolving all 
doubt in favor of the veteran, to be sufficient evidence 
to find that the veteran's right little finger was 
fractured in service, and that therefore the veteran is 
entitled to service connection for the residuals thereof.

However, the Board finds that service connection is not 
warranted for a bilateral eye disability.  In this regard, 
the Board notes that the veteran was never seen with 
complaints of, or diagnosed with, any eye disorder in 
service.  Moreover, upon examination in May 2001, the 
veteran himself noted that although he had trouble in 
service for a time when paint got in his eye, he himself 
indicated that at present, he did not have any visual 
difficulties, and examination of the eyes was completely 
normal.  Thus, with no evidence having been presented to 
indicate that the veteran suffered any eye disability in 
service, and no evidence having been presented to indicate 
that the veteran currently suffers from any eye 
disability, the veteran's claim must be denied.  There is 
no showing that the eye disorder noted at entrance was in 
any way made worse by service.  Thus, there is no eye 
disorder that was incurred in or aggravated by service.


Entitlement to an increased rating for chondromalacia of 
the patella, left knee, currently rated as 10 percent 
disabling.

A review of the record reflects that service connection 
for a left knee disability was established by a June 1987 
Board decision.  That decision was based on service 
medical records which found the veteran's knee had become 
symptomatic in service after an automobile accident, and 
on the fact that there was no evidence that the veteran 
had a chronic left knee disorder prior to service, and on 
the results of a VA examination, which found that the 
veteran had chondromalacia of the left knee.  The RO then 
assigned a 10 percent rating.  The rating was assigned 
under Diagnostic Code 5299-5257, for other impairment of 
the knee, including recurrent subluxation and lateral 
instability.  It was noted there were complaints of pain, 
some minimal crepitation on motion, and a normal range of 
motion.

Prior to the current claim, the veteran applied several 
times for an increased rating for his disability, but his 
evaluation was continued at a 10 percent level by 
September 1993 and September 1997 rating decisions.

In February 1998, the veteran again applied for an 
increased rating for his left knee disability.  
Essentially, it is maintained that the evaluation 
currently assigned for the veteran's service-connected 
disability is not adequate, given the current 
symptomatology of this disability.  The recent evidence of 
record includes the reports of VA examinations, and 
outpatient treatment.

A March 1997 X-ray report showed that the veteran had mild 
arthritic changes of the knee, otherwise, the knee 
appeared normal.

The veteran received a VA examination in August 1997.  The 
report of that examination indicates, in relevant part, 
that the veteran reported that he used nonsteroidal anti-
inflammatory drugs, which helped some.  He noted that his 
job required him to be on his feet a good bit, and do a 
lot of walking.  He indicated that prolonged standing and 
prolonged walking made the pain and swelling worse.  He 
reported that recently, his knee had begun "popping".  The 
veteran's main complaints regarding the knee were pain and 
swelling.  Examination of the left knee revealed no 
tenderness, deformity, or edema.  There was good stability 
of the left knee to lateral motion and medial motion as 
well as anterior and posterior motion.  The left knee 
could be extended to 0 degrees and flexed up to 138 
degrees.  X-rays taken of the left knee were reported as 
normal.  The veteran was diagnosed with chronic left knee 
pain, status post remote injury.  The examiner noted that 
functional loss due to pain was moderately significant.

The veteran was seen in March 1998 with complaints of 
needing more pain medication for his left knee disability.

The report of X-rays taken of the veteran's left knee in 
May 2001 showed minimal to mild osteoarthritic changes of 
the lateral compartment of the left femorotibial joint.  
The X-rays were also suspicious for soft tissue swelling 
or minimal suprapatellar bursa effusion.

The veteran received a VA examination of the left knee in 
May 2001.  The report of that examination indicates, in 
relevant part, that the veteran reported swelling and 
throbbing in his left thigh that extended into his left 
leg.  He reported missing about 10 days of work a year due 
to his knee pain.  The veteran was found to have bilateral 
laxed patellae with some subpatellar crepitus, although 
associated with minimal discomfort.  The veteran was able 
to flex both the right and left knees to 45 degrees, which 
was described as normal.  The circumference of both knees 
was 15 1/8 inches.  There were no signs of any joint 
effusion.  There was a negative pivot shift test 
bilaterally.  There was a negative anterior and posterior 
drawer sign bilaterally.  There was no mediolateral 
instability of the left knee.  Quadriceps measured 
bilaterally at 16 3/4 inches.  There was no tenderness at 
the joint line of the left knee.  There were no masses 
present posteriorly.

The examiner indicated that there appeared to be no 
limitation of motion.  The veteran demonstrated no pain 
during the examination, nor was the examination in any way 
limited by pain.  There were no signs of instability, 
subluxation, dislocation, or locking of the left knee.  
Some crepitus was present bilaterally.  There was no 
deformity.  The veteran walked with a normal gait without 
limp.  There was no demonstration of weakness or atrophy.  
No fatigability or incoordination could be demonstrated.  
The veteran had no pain on motion.  There appeared to be 
no effect of pain on the veteran's ability to function.  
There appeared to be no loss of motion as a result of 
pain.  The examiner indicated that he felt a review of the 
X-rays taken of the left knee shortly before the 
examination were essentially negative with normal bone and 
joint architecture throughout.

There appeared to be some minimal subjective discomfort of 
the left knee which the examiner felt was etiologically 
associated with the veteran's initial injury.  The 
examiner indicated that he opined thus since the veteran 
has had a continuous flow of symptoms and treatment from 
the time of his motor vehicle accident.  However, the 
examiner pointed out that there were little objective 
findings, either on clinical examination, or on X-ray, to 
help substantiate the veteran's subjective symptoms.  The 
examiner noted that there were conditions of the knee that 
could be causing this discomfort with all the findings 
above, such as chondromalacia.

The veteran received a further general VA examination in 
May 2001.  The transcript of that examination indicates, 
in relevant part, that the veteran reported a history of 
pain and swelling in the left knee, which he described as 
a throbbing pain.  He indicated that he would sometimes 
notice this pain without doing anything, and that the pain 
gets worse when he walks, or stands on concrete for 
prolonged periods of time.  He also described stiffness.  
In addition, he stated that his left knee would lock up 
and give out.  He noted that aggravating factors for his 
knee were excessive walking and cold weather.  Alleviating 
factors were medications and heating pads, which he would 
used mostly when his knee swelled up.  He noted that at 
times ice would give him relief from pain.  He did not use 
any medication on a regular basis.  He indicated that the 
left knee problem had been affecting his occupation and 
daily activities.

Upon examination, the veteran was noted to ambulate 
slowly, but otherwise unremarkably, and without the use of 
aids.  When the veteran was made to walk barefooted, he 
slightly favored the left knee and forefoot bilaterally.  
Examination of the left knee revealed no swelling, 
deformity, or effusion, but there was mild tenderness 
noted around the patella.  Patellar compression produced 
pain.  Full range of flexion was to 140 degrees and 
extension of 0 degrees was elicited in the left knee, but 
was noted to be moderately painful associated with mild 
crepitus.  The veteran was diagnosed with degenerative 
joint disease of the left knee, mild, with functional loss 
due to pain, weakness, fatigability, incoordination and 
restriction of movements of the left knee disorder 
evaluated as moderate.

Under the laws administered by the VA, disability 
evaluations are determined by the application of a 
schedule of ratings, which is based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155.  
Separate diagnostic codes identify the various 
disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

The Board has reviewed the veteran's claim in light of the 
history of the disability since its onset; however, where, 
as in this case, entitlement to compensation has already 
been established and an increase in the disability rating 
is at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet.App. 55, 58 (1994).

Moreover, pertinent regulations do not require that all 
cases show all findings specified by the Rating Schedule, 
but that the findings are sufficiently characteristic to 
identify the disease and the resulting disability and 
above all, coordination of rating with impairment of 
function will be expected in all cases.  38 C.F.R. § 4.21 
(2001).  Therefore, where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2002).

In the most recent rating action, the veteran's left knee 
is currently rated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2002), for limitation of 
flexion.  This is said to be in lieu of the rating noted 
above.  Limitation of motion of either knee is rated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Under 
Diagnostic Code 5260, a noncompensable evaluation is 
provided for limitation of flexion of the leg to 60 
degrees.  A 10 percent evaluation is provided for 
limitation of flexion of the leg to 45 degrees; a 20 
percent evaluation is provided for limitation of flexion 
of the leg to 30 degrees; and a 30 percent evaluation is 
provided for limitation of flexion of the left to 15 
degrees.  Under Diagnostic Code 5261, a noncompensable 
evaluation is provided for extension of the leg limited to 
5 degrees.  A 10 percent evaluation is provided for 
extension of the leg limited to 10 degrees; a 20 percent 
evaluation is provided for extension of the leg limited to 
15 degrees; and a 30 percent evaluation is provided for 
extension of the leg limited to 20 degrees.  A 40 percent 
evaluation would require an extension of the leg limited 
to 30 degrees.

Pursuant to 38 C.F.R. § 4.71, Plate II, normal knee 
extension and flexion ranges from 0 to 140 degrees, 
respectively.

The veteran cold also be rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2002), for degenerative arthritis.  
Under this diagnostic code, degenerative arthritis 
established by X-ray findings will be rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  However, 
when the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for 
application for each such major joint or groups of minor 
joints affected by limitation of motion, to be combined 
not added, under diagnostic code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a.  In accordance with applicable 
regulation, the knee is considered to be a major joint.  
38 C.F.R. § 4.45 (2002).

The veteran could also be rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2002).  Under diagnostic code 5257, 
other impairment of the knee, including recurrent 
subluxation or lateral instability, is rated as slight, 
moderate, or severe.  A 10 percent evaluation is warranted 
for slight impairment.  A 20 percent evaluation is 
warranted for moderate impairment.  A 30 percent 
evaluation is warranted for severe impairment.

The Board further notes that in the case of DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the United States Court of 
Appeals for Veterans Claims ("the Court") expounded on the 
necessary evidence required for a full evaluation of 
orthopedic disabilities.  In DeLuca, the Court held that 
ratings based on limitation of motion do not subsume 
38 C.F.R. § 4.40 or 38 C.F.R. § 4.45, and; as such, the 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The guidance provided by the Court in 
DeLuca must be followed in adjudicating this claim, 
because it involves a rating under the diagnostic codes 
governing limitation of motion of the knee.  However, in 
that regard, the provisions of 38 C.F.R. §§ 4.40 and 4.45 
should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

Finally, the VA General Counsel issued a precedent 
opinion, dated July 1, 1997, concerning the multiple 
rating for knee disability.  In that precedent opinion, 
the VA General Counsel held that a separate rating under 
diagnostic code 5003 for arthritis may be assigned for a 
knee disorder already rated under diagnostic code 5257 for 
instability (and vise versa), where additional disability 
is shown by the evidence of record.  62 Fed. Reg. 63604, 
VAOPGCPREC 23-97, slip op. at 2-3 (1997) (concluding that 
the evaluation of knee dysfunction under both diagnostic 
codes 5257 and 5003 does not constitute impermissible 
pyramiding under 38 C.F.R. § 4.14, citing Estaban v. 
Brown, 6 Vet. App. 259, 261-62 (1994)).  In determining 
whether additional disability is shown, for the purpose of 
a separate rating, the veteran must meet, at minimum, the 
criteria for a noncompensable rating under either of those 
diagnostic codes.  Otherwise, "there is no additional 
disability for which a rating may be assigned."  
VAOPGCPREC 23-97, slip op. at 3; see also 63 Fed. Reg. 
56704, VAOPGCPREC 9-98 (1998).  The Board is bound by this 
regulatory construction of 38 C.F.R. § 4.71a, which 
authorizes multiple ratings under diagnostic codes 5003 
and 5257.  38 U.S.C.A. § 7104(c) (West 1991).

Taking into account all the evidence, the Board finds that 
the veteran's left knee disability is currently properly 
rated as 10 percent disabling.  In this regard, the Board 
notes the veteran has consistently been found to have an 
essentially normal range of motion.  Specifically, both VA 
examinations in May 2001 found the veteran to have a full 
range of motion.  Where there has been slight limitation 
of motion, as on the 1997 examination, that has been 
essentially the only knee impairment shown.  There has 
been no evidence of instability or subluxation.  Thus the 
rating, when assigned under Code 5257 is viewed as 
demonstrating limitation of motion, with complaints of 
pain as the slight impairment.  Moderate impairment is not 
objectively demonstrated.  As noted, there is currently no 
limitation of motion.  Therefore, this absence of 
limitation of motion would not entitle the veteran to a 
compensable rating under this code.  However, considering 
the veteran's reports of pain on motion, and the findings 
in a May 2001 VA examination that the veteran's range of 
motion was moderately painful, the Board finds, 
considering DeLuca, that the veteran would be entitled to 
a 10 percent rating under Diagnostic Code 5260 for a 
minimal limitation of motion.  However, there has been no 
evidence presented to suggest that the veteran's motion is 
limited due to pain to a flexion of 30 degrees or an 
extension of 15 degrees, such that a higher rating would 
be warranted under the relevant codes governing limitation 
of motion.

As the veteran has been found to have any limitation of 
motion, the veteran would not be entitled to a rating 
under Diagnostic Code 5003, for traumatic arthritis.

Further, as the veteran has not been found to have any 
recurrent subluxation or lateral instability, a separate 
rating under Diagnostic Code 5257 would also not be in 
order.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).


Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a low back disorder.

To establish service connection for a claimed disability, 
the facts, as shown by the evidence, must demonstrate that 
a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.303 (2002).  When a disease is first diagnosed 
after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was 
in fact incurred during the appellant's service, or by 
evidence that a presumptive period applied.  See 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).

Initially, the Board notes that service connection for a 
low back disorder was denied by a Board decision dated 
June 1987.  This decision was based on service medical 
records which indicated that the veteran reported a pre 
service history of a back accident, and also that the 
veteran's problem with his back was one of excessive 
height, and not a medical one.  Also considered were 
further service medical records which found that the 
veteran had a muscle spasm from an automobile accident in 
March 1985, but that the veteran was found to have a pain 
free back upon examination in April 1985.

The Board decision is final based on the evidence then of 
record.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2002).  However, the law and 
regulations provide that if new and material evidence has 
been presented or secured with respect to a claim which 
has been disallowed, the claim may be reopened and the 
former disposition reviewed.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2001).

"New and material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by 
itself, or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a) (2001); see 
Evans v. Brown, 9 Vet. App. 273 (1996).

Furthermore, the Court has stated that in determining 
whether the evidence is new and material, the credibility 
of the newly presented evidence is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  The Board is 
required to give consideration to all of the evidence 
received since the last disallowance of this claim on any 
basis, in this case, since the Board decision dated June 
1987.  Evans.

The new evidence submitted consists of the reports of VA 
examination and outpatient treatment records.

Outpatient treatment records dated March and April 1994 
indicated that the veteran injured his back while lifting 
objects at work, in August 1993.  An MRI taken in March 
showed L4-L5 lateral bulging and a C3-C4 disc bulging with 
questionable nerve root compromise.  The examiner at that 
time diagnosed the veteran with lumbar and cervical 
radiculopathy.  Further records indicated that the veteran 
underwent an anterior microsurgical diskectomy of C3-C4, 
and a fibular interbody allograft fusion of C3-C4, due to 
a diagnosis of C3-4 radiculitis, in May 1994.

Records dated August 1994 note that the veteran had been 
receiving rehabilitation treatment for his back.

X-rays of the veteran's cervical spine taken in May 2001 
showed mild degenerative spondylosis and status post 
anterior cervical fusion at C3 and C4.

The report of a VA examination taken in May 2001 indicated 
that the veteran gave a history of having started with 
neck problems in 1985 after a motor vehicle accident in 
service.  He reported the neck problem has gotten worse, 
and he had to have surgery in 1994 for it.  The veteran 
reported symptoms of pain, stiffness, and muscle spasm.

The Board finds that new and material evidence has not 
been submitted sufficient to reopen the appellant's claim 
of entitlement to service connection for a low back 
disability.  In this regard, the Board notes that almost 
all of the evidence submitted since the veteran's last 
denial on this claim has to do with treatment for, and 
complaints of, the veteran's cervical spine, not his lower 
back.  Further, those records clearly indicate that the 
treatment he underwent for his cervical spine were due to 
a work injury the veteran received in August 1993, many 
years after his discharge from the military.  The only 
record which shows any evidence of any lumbar spine injury 
is an MRI taken in March 1994, which showed L4-L5 lateral 
bulging; but the veteran's claim was denied in June 1987 
not because there was no evidence that the veteran 
suffered from a low back disorder, but because the 
evidence of record indicated that the veteran had a low 
back injury which pre-existed service, and that some of 
the veteran's problems were due to his excessive height, 
not to any service related injury.  The additional 
evidence submitted shows only that the veteran has had 
some complaints of a lumbar spine injury that is possibly 
related to work, with no indication that such injury is 
related to service, therefore, this new evidence is not 
material to the veteran's claim.

While the records submitted by the appellant are "new," in 
the sense that they were not previously considered, when 
presented alone, or along with evidence previously 
submitted, they are not so significant that they must be 
considered to fairly decide the merits of this claim.  38 
C.F.R. § 3.156 (a) (2002).

Finally, the Board points out that any lay statements made 
by the appellant to the effect that he suffers from 
infectious hepatitis as a result of his service are not 
sufficient to reopen a claim under 38 U.S.C.A. § 5108 
(West 1991).  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  

In view of the foregoing, the Board must conclude that the 
evidence received subsequent to the June 1987 Board 
decision is not new and material for the purpose of 
reopening the claim.  38 C.F.R. § 3.156 (2002).

Because the appellant has not fulfilled his threshold 
burden of submitting new and material evidence to reopen 
his finally disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).


ORDERS

Entitlement to an increased rating for chondromalacia of 
the patella, left knee, currently rated as 10 percent 
disabling, is denied.

Entitlement to service connection for pseudofolliculitis 
barbae is granted.

Entitlement to service connection for a bilateral eye 
disorder is denied.

Entitlement to service connection for the residuals of a 
fracture of the right little finger is granted.

New and material evidence not having been submitted, the 
veteran's claim of entitlement to service connection for a 
low back disorder is not reopened.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

